            Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVEN HIRSCH,

                               Plaintiff,                     Docket No. 1:20-cv-2545

        - against -                                           JURY TRIAL DEMANDED


 BOSSIPMADAMENOIRE, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Steven Hirsch (“Hirsch” or “Plaintiff”) by and through him undersigned counsel,

as and for him Complaint against Defendant Bossipmadamenoire, LLC (“Bossipmadamenoire”

or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of James Dixon,

owned and registered by Hirsch, a New York based professional photographer. Accordingly,

Hirsch seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 2 of 7




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Hirsch is a professional photographer in the business of licensing him

photographs to online and print media for a fee having a usual place of business at 280 East 10th

Street, Apt 29, New York, New York 10009.

       6.      Upon information and belief, Bossipmadamenoire is a domestic limited liability

company organized and existing under the laws of the State of Delaware, with a place of

business at 4 New York Plaza, New York, New York 10004. Upon information and belief,

Bossipmadamenoire in registered with the New York State Department of Corporations to do

business in New York. At all times material hereto, Bossipmadamenoire has owned and operated

a website at the URL: www.Bossip.com(the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hirsch photographed James Dixon (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.      Hirsch then licensed the Photograph to New York Post. The New York Post ran

an article that featured the Photograph titled Man arrested in brutal beating death of transgender

woman. See URL: https://nypost.com/2015/03/03/man-arrested-in-brutal-beating-of-

transgender-woman/. Hirsch’s name was featured in a gutter credit identifying him as the

photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.
            Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 3 of 7




       9.      Hirsch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-062-387.

       B.      Defendant’s Infringing Activities

       11.     Bossipmadamenoire ran an article on the Website entitled Brooklyn Man

Sentenced To 12 Years in Prison For Murdering Transgender Woman Islan Nettles. See:

https://bossip.com/1305146/brooklyn-man-sentenced-to-12-years-in-prison-for-murdering-

transgender-woman-islan-nettles/. The article featured the Photograph. A true and correct copy

of the article and a screenshot of the Photograph on the Website are attached hereto as Exhibit C.

       12.     Bossipmadamenoire did not license the Photograph from Plaintiff for its article,

nor did Bossipmadamenoire have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Bossipmadamenoire infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Bossipmadamenoire is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.
           Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 4 of 7




        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by

Bossipmadamenoire have been willful, intentional, and purposeful, in disregard of and

indifference to Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

        19.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating, “Steven Hirsch” and placed it on its Website without the gutter credit.

        20.     Upon information and belief, Bossipmadamenoire intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

        21.     The conduct of Bossipmadamenoire violates 17 U.S.C. § 1202(b).
            Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 5 of 7




       22.     Upon information and belief, Bossipmadamenoire’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Bossipmadamenoire intentionally, knowingly

and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph. Bossipmadamenoire also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of Bossipmadamenoire as alleged herein,

Plaintiff is entitled to recover from Bossipmadamenoire the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by Bossipmadamenoire because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Bossipmadamenoire statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Bossipmadamenoire be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Bossipmadamenoire be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.
            Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 6 of 7




       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded him costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 24, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
Case 1:20-cv-02545-VEC Document 1 Filed 03/24/20 Page 7 of 7




                                      By: /s/Richard Liebowitz
                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                       Attorneys for Plaintiff Steven Hirsch
